NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50316

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02651-AJB-1

 v.

VICTOR MANUEL BANUELOS,                         MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Victor Manuel Banuelos appeals from the district court’s judgment and

challenges the 120-day sentence and 30-month term of supervised release imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Banuelos contends that the district court procedurally erred by failing to

calculate the Guidelines range and explain the sentence adequately. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. At the revocation hearing, the district court

referred to the probation office’s report, which contained the Guidelines

calculation, and showed its familiarity with the parties’ sentencing

recommendations. Moreover, the court engaged in an extended discussion with

counsel and the probation officer about Banuelos’s personal history, his history on

supervision and the circumstances giving rise to the supervised release violation,

and how best to rehabilitate him following his release. From this record, the

court’s reasons for imposing the below-Guidelines sentence and 30-month

supervised release term can be inferred. See United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc). Even assuming the district court erred, Banuelos

has not shown a reasonable probability that he would have received a different

sentence absent the errors. See United States v. Christensen, 732 F.3d 1094, 1101-

02 (9th Cir. 2013).

      AFFIRMED.




                                          2                                     19-50316